t c memo united_states tax_court estate of margot stewart deceased brandon stewart executor commissioner of internal revenue respondent petitioner v estate of margot stewart deceased donor brandon stewart executor petitioner v commissioner of internal revenue respondent docket nos filed date kirk h o’ferrall kathleen m citera and robert callagy specially recognized for petitioners shawna a early and lydia a branche for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether decedent made a completed_gift of a 49-percent interest_in_real_property whether the value of that property should be included in decedent’s estate pursuant to sec_2036 and whether decedent’s estate is entitled to deductions relating to property taxes and claims against the estate findings_of_fact on date margot stewart decedent executed a deed that transferred to brandon stewart her son real_property located in east hampton new york the east hampton property as a result of the transfer decedent and mr stewart owned the east hampton property as joint_tenants with rights of survivorship decedent and mr stewart agreed to share the income and expenses relating to the east hampton property decedent also owned real_property located pincite east 61st street new york new york the 61st street property decedent and mr stewart resided on the first two floors of the 61st street property beginning on date decedent leased the remaining three floors of the 61st street property to financial solutions ltd an unrelated third party for dollar_figure per month on date decedent executed a deed that transferred to mr stewart a 49-percent interest in the 61st street property unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure as a result of the transfer decedent and mr stewart owned the property as tenants in common on date robert goldie mr stewart’s attorney delivered the deed to choice abstract corp choice abstract for the purpose of recording the deed the deed however was misplaced by choice abstract and was not recorded until date decedent who was a resident of new york died on date after the date transfer and until the time of her death decedent continued to receive all of the rental payments from financial solutions ltd prior to her death decedent also paid most of the expenses relating to the 61st street property ie decedent paid expenses of dollar_figure while mr stewart paid dollar_figure mr stewart and barbara weisl were appointed executors of decedent’s estate on date decedent’s executors filed a form_709 united_states gift and generation-skipping_transfer_tax return relating to the transfer of the 61st street property on date mr stewart obtained a mortgage on the 61st street property on date decedent’s executors filed a form_706 united_states estate and generation- skipping transfer_tax return relating to decedent’s estate ms weisl died on date and the estate did not appoint another executor on date respondent issued separate statutory notices of deficiency relating to the estate and gift_tax returns on date mr stewart while residing in new york new york timely filed separate petitions on behalf of the estate relating to the estate and gift_tax returns opinion i the transfer to mr stewart was a completed_gift the estate contends that the transfer from decedent to mr stewart of the 49-percent interest in the 61st street property was a completed_gift pursuant to new york law a gift is complete only if donative_intent delivery and acceptance are established gruen v gruen n e 2d n y the parties agree that decedent intended to transfer the property and mr stewart accepted the property respondent however contends that there was not a valid delivery of the gift until date ie the date the deed was recorded we disagree pursuant to new york law the recording of a deed is irrelevant in determining whether there is a completed_gift n y real prop law sec_244 mckinney see whalen v harvey n y s 2d app div the estate has established that decedent intended to and did indeed relinquish dominion and control of a 49-percent interest in the 61st street property on date see gruen v gruen supra pincite thus the transfer of the interest in the 61st street property was a completed_gift ii the property is includable pursuant to sec_2036 the estate acknowledges that decedent’s 51-percent interest in the 61st street property is includable in her estate but contends that the remaining percent of the property is owned by mr stewart ie as a tenant in common respondent contends that pursuant to sec_2036 percent of the 61st street property’s value is includable in the estate because decedent continued to live there and received all of the rental income after the date transfer sec_2036 provides that a decedent's gross_estate includes the value of all property interests transferred other than for full_and_adequate_consideration_in_money_or_money's_worth by a decedent during her life where she has retained for life the possession or enjoyment of the property or the right to the income from the property the term enjoyment refers to the economic benefits from the property 65_tc_296 affd 547_f2d_32 2d cir in general the commissioner's determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are erroneous rule a 290_us_111 our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure thus enjoyment as used in the death_tax statute is not a term of art but is synonymous with substantial present economic benefit 265_f2d_667 3d cir affg 29_tc_1179 retained enjoyment may exist where there is an express or implied understanding at the time of the transfer that the transferor will retain the economic benefits of the property 437_f2d_1148 4th cir 73_tc_82 decedent’s retention of the property’s income stream after the property was transferred is very clear evidence that the decedent did indeed retain ‘possession or enjoyment ’ 62_tc_861 decedent continued to receive the dollar_figure monthly rent payments from financial solutions ltd and enjoy the economic benefits of the 61st street property mr stewart contends that he and decedent agreed they would share the income and expenses in a manner reflective of their ownership interests relating to the 61st street property ie mr stewart would receive percent of the income and pay percent of the expenses and the east hampton property ie mr stewart would receive percent of the income and pay percent of the expenses at the end of according to mr stewart he and decedent intended to perform a financial reconciliation to ensure that the proper amount of income and expenses was allocated to decedent’s and mr stewart’s interest in both properties the parties did not sign a written_agreement to reconcile the income and expenses and mr stewart’s testimony relating to an oral agreement was not credible indeed mr stewart’s accountant testified that he did not recall being informed about an agreement to reconcile the income and expenses we do however conclude that mr stewart and decedent had an implied agreement that decedent would retain the economic benefits of the 61st street property decedent certainly met the terms of that agreement thus the full value of the 61st street property must be included in decedent’s estate sec_2036 estate of hendry v commissioner supra pincite iii property_tax deduction is disallowed after decedent’s death mr stewart paid dollar_figure in property taxes relating to decedent’s 51-percent interest in the 61st street property the estate contends that the estate is entitled to a deduction relating to property taxes paid_by mr stewart at the time of her death decedent did not have an outstanding property_tax obligation relating to her 51-percent interest in the 61st street property pursuant to sec_2053 property taxes are not deductible by an estate unless the taxes are an enforceable obligation of the decedent at the time of her death see also sec_20_2053-6 estate_tax regs accordingly no deduction is allowed sec_2053 sec_20_2053-6 estate_tax regs iv deduction of debt owed to mr stewart is not allowed the estate contends that it is entitled pursuant to sec_2053 to deduct a debt owed to mr stewart relating to the purported reconciliation agreement between mr stewart and decedent to share the income and expenses relating to both properties an estate may deduct the value of a claim based on a decedent’s promise to pay only if the liability was contracted bona_fide and for adequate_and_full_consideration in money or money’s worth sec_2053 see 88_tc_1265 there was no reconciliation agreement accordingly no deduction is allowed contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered under rule
